DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to a preliminary amendment filed 6/9/2020. As directed by the amendment, claim 1 was cancelled, and new claims 2-21 were added. Thus, claims 2-21 are presently pending in this application.   

Drawings
The drawings are objected to because in fig. 14, the outlines of the reference numerals are dotted and dashed, thereby making the reference numerals unclear and illegible. For example, reference numeral for the rectangular box in the middle of the belt, it is not clear if it is a 60 or a 50.
Furthermore, the drawings are objected to because in fig. 14, the rectangular box having reference numerals “50” should be labeled with a descriptive text, since the rectangular box is a generic graphical representation. See 37 CFR 1.83(a) and examiner note to Formed Paragraph 6.22 in MPEP section 608.02(b). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: 
In claim 13, last line, the term “on which it is disposed” is suggested to be changed to --on which the platform is disposed-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“a right attachment means for releasably attaching to the right attachment point” (claim 14, lines 1-2).
“a left attachment means for releasably attaching to the left attachment point” (claim 14, lines 2-3).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitation “a control system for controlling operation of the motor” (claim 8, line 3). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6-7, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271) in view of Illindala (2013/0072830).

    PNG
    media_image1.png
    899
    1378
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    922
    1518
    media_image2.png
    Greyscale

Regarding claim 2, Sherman discloses a device (1 in fig. 1 and 7 in fig. 5, paragraphs 0075 and 0078, see full disclosure) for compressing a chest (see full disclosure) of a patient comprising: a compression belt (see 3R and 3L, figs. 1 and 5, paragraph 0075) adapted to extend over the chest of the patient (see fig. 6), the compression belt comprising a right belt end (end of 3R that is connected to 12R, figs. 1, 5-6) and a left belt end (end of 3L connected 12L, figs. 1, 5-6); a platform (6, figs. 1 and 6, paragraph 0075) for placement under a thorax of the patient such that, when the patient is disposed on the platform, an inferior-superior axis of the platform corresponds to an inferior- superior axis of the patient, the right belt end extends in part along a right side of the patient, and the left belt end extends in part along a left side of the patient (see figs. 1 and 5-6, see the annotated-Sherman fig. 6 above), wherein a housing (portion of 6 in fig. 6 that surrounds 7 and the plate shown in fig. 5 are the housing) of the platform comprises a motor (14, fig. 5, paragraphs 0077-0078), and a drive train comprising a right drive spool (3R, fig. 5, paragraph 0078) operatively connected to the right belt end for spooling a section of the right belt end on and off the right drive spool (see fig. 5), a left drive spool (3L, fig. 5, paragraph 0078) operatively connected to the left belt end for spooling a section of the left belt end on and off the left drive spool (see fig. 5, paragraphs 00075 and 0078), and a drive train assembly (22, 15, 20 and 21 and associated shafts connecting to 14, see fig. 5, paragraph 0078) operatively connecting the motor to the right and left drive spools (fig. 5 and paragraph 0078), wherein the motor is configured to cause the drive train assembly to rotate the right and left drive spools for repeatedly tightening and loosening the compression belt about the chest of the patient (see paragraphs 0078 and 0080);2Application No. 16/856,863 Preliminary Amendmentwherein the motor is disposed in a first region (see the annotated-Sherman fig. 4 A above) of the platform along the inferior-superior axis (see fig. 1 with reference to fig. 5 and the annotated-Sherman fig. 6 above, the motor is three dimensional, therefore, it is disposed along a first region of the platform along the inferior-superior axis), and the drive spools extend into a third region of the platform along the inferior- superior axis displaced from the first region by a second region (see fig. 1 with reference to fig. 5 and the annotated-Sherman fig. 6 above, the drive spools 12R and 12L are three dimensional, therefore, the spools extends into a third region of the platform along the inferior-superior axis, and as shown, the third region is displaced from the first region by a second region), but fails to discloses that the second region defines at least in part a radiolucent space within the housing devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient.
However, Illindala teaches a chest compression device comprising drive spools, wherein the drive spools can be positioned such that there is a region defines at least in part a radiolucent space within the housing devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient (see paragraphs 0005 and 0021-0024, Illindala discloses that a heart can be imaged due to the creation of a radiolucent space, and that for CPR devices with drive spools, the spools can be moved or rearranged to provide a radiolucent space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train and the drive train assembly of Sherman to be in a region that would allow a region to define at least in part a radiolucent space within the housing devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient as taught by Illindala for the purpose of providing safety to the patient by allowing the heart of the patient to be imaged for diagnostic purposes while CPR can still be performed on the patient (see paragraph 0005). 
After the modification, the region that is radiolucent would be considered as the second region, and the third region is the region where the spools are shifted to, for example, if the spools are shifted to the right side of the platform, then the second region is to the left of the spools between the third region and the first region, where the first region is defined to extend to an outer lateral limit of the second region. 
Regarding claim 6, the modified Sherman discloses that the compression belt (3R and 3L of Sherman) comprises a load distribution section disposed between the right belt end and the left belt end (see the annotated-Sherman fig. 6 above, as shown the annotated section can be considered as a load distribution section, since it is a physical structure that has a length and a width, which would distribute a load onto the user’s chest when pulled). 
Regarding claim 7, the modified Sherman discloses that the right drive spool (12R of Sherman) and the left drive spool (12L of Sherman) are arranged parallel to the inferior-superior axis of the platform (see the annotated-Sherman fig. 6 above with reference to figs. 1 and 5 of Sherman, see paragraph 0078 of Sherman, Sherman discloses that the spools are parallel, therefore, an inferior-superior axis can be chosen such that the drive spools would be arranged parallel to the inferior-superior axis). 
Regarding claim 9, the modified Sherman disclose that the radiolucent space comprises a clear window (after the modification with Illindala, the radiolucent space would be a window, since the space allows the image device to access the particular body part being imaged, relative to non-radiolucent region, furthermore, relatively speaking, the window would be clear relative to the imaging device, since the window is radiolucent, and would allow the image device to take a clear image of the heart, it is noted, the specification or the claims never mention that the clear property of the radiolucent window is relative to the naked eye, therefore, the term is interpreted under broadest reasonable interpretation).

    PNG
    media_image3.png
    981
    1489
    media_image3.png
    Greyscale

Regarding claim 10, Sherman discloses a device (1 in fig. 1 and 7 in fig. 5, paragraphs 0075 and 0078, see full disclosure) for compressing a chest of a patient comprising: a compression belt (see 3R and 3L, figs. 1 and 5, paragraph 0075) adapted to extend over the chest of the patient (see fig. 6), the compression belt comprising a right belt end (end of 3R that is connected to 12R, figs. 1, 5-6) and a left belt end (end of 3L connected 12L, figs. 1, 5-6); a platform (6, figs. 1 and 6, paragraph 0075) for placement under a thorax of the patient such that, when the patient is disposed on the platform, an inferior-superior axis of the platform corresponds to an inferior- superior axis of the patient, the right belt end extends in part along a right side of the patient, and the left belt end extends in part along a left side of the patient (see figs. 1 and 5-6, see the annotated-Sherman fig. 6 above), wherein the platform comprises in a first region (see the annotated-Sherman fig. 4 B above) of the platform along the inferior-superior axis, a right drive spool (3R, fig. 5, paragraph 0078) operatively connected to the right belt end for spooling a section of the right belt end on and off the right drive spool (3R, fig. 5, paragraph 0078), and a left drive spool (3L, fig. 5, paragraph 0078) operatively connected to the left belt end for spooling a section of the left belt end on and off the left drive spool (3L, fig. 5, paragraph 0078), in a second region (region where 14 is located) of the platform along the inferior-superior axis, a motor (14, fig. 5, paragraphs 0077-0078), wherein the motor is operatively connected to the right and left drive spools and is configured to cause the right and left drive spools to rotate, thereby repeatedly tightening and loosening the compression belt about the chest of the patient (see paragraph 0078), a third region between the first region and second region (see the annotated-Sherman fig. 4 B above), but fails to disclose that between the first region and the second region, at least a portion of a radiolucent region, wherein the radiolucent region is devoid of radiopaque components. 
However, Illindala teaches a chest compression device comprising drive spools, wherein the drive spools can be positioned such that there is a region that is a radiolucent region devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient (see paragraphs 0005 and 0021-0024, Illindala discloses that a heart can be imaged due to the creation of a radiolucent space, and that for CPR devices with drive spools, the spools can be moved or rearranged to provide a radiolucent space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train and the drive train assembly of Sherman to be in a region that would allow the third region of the Sherman to define at least in part a radiolucent space within the housing devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient as taught by Illindala for the purpose of providing safety to the patient by allowing the heart of the patient to be imaged for diagnostic purposes while CPR can still be performed on the patient (see paragraph 0005). 
After the modification, the spools would be shifted to a side, for example a right side of the platform 6 of Sherman, thereby causing the third region to be the radiolucent region, wherein the third region would be between the first region and the second region, relatively. 
Regarding claim 11, the modified Sherman discloses that the patient is disposed on the platform, a portion of the radiolucent spaced is disposed under a heart of the patient (see paragraphs 0005 and 0021-0024 of Illindala and the modification for claim 10 above).
Regarding claim 12, the modified Sherman disclose that the radiolucent space comprises a clear window (after the modification with Illindala, the radiolucent space would be a window, since the space allows the image device to access the particular body part being imaged, relative to non-radiolucent region, furthermore, relatively speaking, the window would be clear relative to the imaging device, since the window is radiolucent, and would allow the image device to take a clear image of the heart, it is noted, the specification or the claims never mention that the clear property of the radiolucent window is relative to the naked eye, therefore, the term is interpreted under broadest reasonable interpretation).
Regarding claim 15, the modified Sherman discloses that the compression belt (3R and 3L of Sherman) comprises a mid-portion disposed between the right belt end and the left belt end, wherein the mid-portion is for distributing load across an anterior chest wall of the patient during compression (see the annotated-Sherman fig. 6 above, as shown the annotated middle section can be considered as a load distribution section, since it is a physical structure that has a length and a width, which would distribute a load onto the user’s chest when pulled), but fails to disclose that wherein the mid-portion is wider than the right belt end and the left belt end. 
However, Illindala teaches a compression belt (3 having 3R, 3L, 5R, 5L and 4R, and 4L, see figs. 1 and 3, paragraph 0013) comprising a mid-portion (4R and 4L, see fig. 3) for load distribution, wherein the mid-portion is wider than the right belt end and the left belt end (the right and left belt ends are the narrow portion of 5R and 5L, see figs. 1 and 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression belt of the modified Sherman to have the mid-portion and the right and left belt ends, wherein the mid-portion has a width that is wider than the right and left belt ends as taught by Illindala for the purpose of providing an alternative  compression belt design that comprises less material, thereby reducing manufacturing material cost, while maintaining a load distributing portion that is capable of compressing a patient’s chest to perform CPR.
Regarding claim 16, the modified Sherman discloses that the right drive spool (12R of Sherman) and the left drive spool (12L of Sherman) are arranged parallel to the inferior-superior axis of the platform (see the annotated-Sherman fig. 6 above with reference to figs. 1 and 5 of Sherman, see paragraph 0078 of Sherman, Sherman discloses that the spools are parallel, therefore, an inferior-superior axis can be chosen such that the drive spools would be arranged parallel to the inferior-superior axis). 
Regarding claim 17, the modified Sherman discloses a control system comprising a processor configured to operate the motor to perform a plurality of compression cycles, each compression cycle comprising tightening the compression belt, holding the compression belt at a tightened position for a hold period, and loosening the compression belt (see paragraph 0080 of Sherman, Sherman discloses a control system 70 comprising a computer module, computer module would contain a processor, see figs. 30-30a and paragraph 0109 of Sherman). 
Regarding claim 18, the modified Sherman discloses that the control system is disposed above the radiolucent region along the inferior-superior axis (Sherman discloses that the entire device is transportable in paragraph 0011, therefore, wherever the control system 70 is located, the device can be oriented such that the control system is above the radiolucent region along the inferior-superior axis). 
Claims 3-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271) in view of Illindala (2013/0072830) as applied to claims 2 and 10, respectively, and further in view of Katz (2005/0080360).
Regarding claim 3, the modified Sherman fails to disclose that the right belt end is releasably attachable to the right drive spool at a right attachment point accessible to a user from a right side of the platform and the left belt end is releasably attachable to the left drive spool at a left attachment point accessible to the user from a left side of the platform without requiring the user to access a lower side of the platform opposite a surface on which the patient is disposed.
However, Katz teaches a device (device shown in figs. 1-6C), a belt (3) comprising a releasable attachment means/connector (89, see figs. 3-5, paragraph 0037, Katz discloses that the belt comprises a breakable links 89 on both sides of the load distribution or belt transition sections, 20 and 20, see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression belt of the modified Sherman to have the releasable attachment means/connector on both side of the belt as taught by Katz for the purpose of providing safety to the patient by allowing the belt to break off when an unsafe amount of tension has been experienced (see paragraph 0037 of Katz). 
	The modified Sherman discloses that the right belt end is releasably attachable to the right drive spool at a right attachment point accessible to a user from a right side of the platform and the left belt end is releasably attachable to the left drive spool at a left attachment point accessible to the user from a left side of the platform without requiring the user to access a lower side of the platform opposite a surface on which the patient is disposed (after the modification with Katz, each belt would comprise a releasable attachment means 89 as taught by Katz, wherein, the belt end that would be detached from the right and left spool, would be the belt end, therefore, when the belt end is attached to the other end of the belt that is directly connected to the spools of Sherman, the belt is considered to be attach to the spool, and when the belt end detach from the other end of the belt that is directly connected to the spools of Sherman, the belt is considered to be detach from the spool, furthermore, as shown in fig. 5 of Katz, the attachment means is on the side, which would be accessible from anterior or lateral sides of the platform, such that the right belt end  and left belt end may be attached to the right drive spool and the left drive spool while the platform is disposed under the patient).
	Regarding claim 4, the modified Sherman discloses that the right belt end and the left belt end are releasably attachable to the corresponding drive spool while the patient is disposed on the platform (after the modification with Katz, each belt would comprise a releasable attachment means 89 as taught by Katz, wherein, the belt end that would be detached from the right and left spool, would be the belt end, therefore, when the belt end is attached to the other end of the belt that is directly connected to the spools of Sherman, the belt is considered to be attach to the spool, and when the belt end detach from the other end of the belt that is directly connected to the spools of Sherman, the belt is considered to be detach from the spool, furthermore, as shown in fig. 5 of Katz, a patient can be disposed on the platform and the right belt end and the left belt end would be releasably attachable to the corresponding spools through the releasable attachment means 89 of Katz).
	Regarding claim 5, the modified Sherman discloses that the right belt end comprises a right connector (89 of Katz) for releasably attaching to the right attachment point, and the left belt end comprises a left connector (89 of Katz) for releasably attaching to the left attachment point (see the modification in claim 3 above).
Regarding claim 13, the modified Sherman fails to disclose that the right belt end is releasably attachable to the right drive spool at a right attachment point accessible to a user from a right side of the platform and the left belt end is releasably attachable to the left drive spool at a left attachment point accessible to the user from a left side of the platform without requiring the user to lift the platform from a surface on which it is disposed. 
However, Katz teaches a device (device shown in figs. 1-6C), a belt (3) comprising a releasable attachment means (89, see figs. 3-5, paragraph 0037, Katz discloses that the belt comprises a breakable links 89 on both sides of the load distribution or belt transition sections, 20 and 20, see fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression belt of the modified Sherman to have the releasable attachment means on both side of the belt as taught by Katz for the purpose of providing safety to the patient by allowing the belt to break off when an unsafe amount of tension has been experienced (see paragraph 0037 of Katz). 
After the modification, the releasably attaching means 89 of Katz would not require the platform to be lifted from a surface on which it is disposed. 
	Regarding claim 14, the modified Sherman discloses that the right belt end comprises a right attachment means (89 of Katz) for releasably attaching to the right attachment point, and the left belt end comprises a left attachment means (89 of Katz) for releasably attaching to the left attachment point (see the modification in claim 3 above).
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271) in view of Illindala (2013/0072830) as applied to claim 2 above, and further in view of Herken (2013/0324894).
Regarding claim 8, the modified Sherman discloses a control system (see control system in fig. 13, paragraphs 0076, 0108) for controlling operation of the motor (14 of Sherman), but fails to disclose at least one sensor secured to the compression belt; and wherein the control system is configured to receive signals from the at least one sensor; determine a depth of compression based on the signals, and control the motor to perform the tightening and loosening based at least in part on the depth of compression. 
However, Herken teaches a chest compression device (device shown in fig. 5, see full disclosure) comprising a belt (3, 3L, 3R, 5R, 5L, figs. 5-6), sensors (21, paragraph 0036, figs. 5-6) secured to the compression belt (see figs. 5-6), said sensors (21 and 19, see figs. 5-6) operable to determine the depth of compression achieved by the chest compression device (see paragraph 0042), wherein the control system is further programmed to control operation of the compression belt based on the chest compression depth determined by the compression monitor (paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify control system and the device of the modified Sherman to have the compression monitor as taught by Herken for the purpose of enhancing the chest compression by allowing a compression depth to be monitored, and be automatically adjusted by the compression device based on differing chest physiology (see paragraph 0015 of Herken). 
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2004/0030271) in view of Illindala (2013/0072830) and Katz (2005/0080360).
Regarding claim 19, Sherman discloses a method for performing chest compressions on a patient (see abstract and full disclosure), providing a device (1 in fig. 1 and 7 in fig. 5, paragraphs 0075 and 0078, see full disclosure) for compressing a chest of a patient comprising: the device comprising a compression belt (see 3R and 3L, figs. 1 and 5, paragraph 0075) adapted to extend over the chest of the patient (see fig. 6), the compression belt comprising a right belt end (end of 3R that is connected to 12R, figs. 1, 5-6) and a left belt end (end of 3L connected 12L, figs. 1, 5-6); a platform (6, figs. 1 and 6, paragraph 0075) comprising in a first region (see the annotated-Sherman fig. 4 B above) of the platform along the inferior-superior axis, the inferior-superior axis being aligned relative to an inferior-superior axis of a patient when placed upon the platform (see the annotated-Sherman fig. 6 above), a right drive spool (3R, fig. 5, paragraph 0078) operatively connected to the right belt end for spooling a section of the right belt end on and off the right drive spool (3R, fig. 5, paragraph 0078), and a left drive spool (3L, fig. 5, paragraph 0078) operatively connected to the left belt end for spooling a section of the left belt end on and off the left drive spool (3L, fig. 5, paragraph 0078), in a second region (region where 14 is located) of the platform along the inferior-superior axis, a motor (14, fig. 5, paragraphs 0077-0078), placing the platform under a thorax of the patient such that the inferior-superior axis of the platform corresponds to the inferior-superior axis of the patient and the compression belt extends across the chest of the patient (see the annotated-Sherman fig. 6 above), activating the motor to cause the drive train assembly to rotate the right and left drive spools for repeatedly tightening and loosening the compression belt about the chest of the patient (see paragraphs 0078 and 0080), a third region between the first region and second region (see the annotated-Sherman fig. 4 B above), but fails to disclose that between the first region and the second region, at least a portion of a radiolucent region, wherein the radiolucent region is devoid of radiopaque components. 
However, Illindala teaches a chest compression device comprising drive spools, wherein the drive spools can be positioned such that there is a region that is a radiolucent region devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient (see paragraphs 0005 and 0021-0024, Illindala discloses that a heart can be imaged due to the creation of a radiolucent space, and that for CPR devices with drive spools, the spools can be moved or rearranged to provide a radiolucent space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train and the drive train assembly of Sherman to be in a region that would allow the third region of the Sherman to define at least in part a radiolucent space within the housing devoid of radiopaque components, wherein, when the patient is disposed on the platform, a portion of the radiolucent space is disposed under a heart of the patient as taught by Illindala for the purpose of providing safety to the patient by allowing the heart of the patient to be imaged for diagnostic purposes while CPR can still be performed on the patient (see paragraph 0005). 
After the modification, the spools would be shifted to a side, for example a right side of the platform 6 of Sherman, thereby causing the third region to be the radiolucent region, wherein the third region would be between the first region and the second region, relatively, furthermore, the radiolucent region is defined as being entirely external to the drive train, and vice versa. 
The modified Sherman fails to disclose while a bottom surface of the platform is disposed against a support surface, attaching the compression belt to the platform by attaching the left belt end to the left drive spool and attaching the right belt end to the right drive spool. 
However, Katz teaches a device (device shown in figs. 1-6C), a belt (3) comprising a releasable attachment means (89, see figs. 3-5, paragraph 0037, Katz discloses that the belt comprises a breakable links 89 on both sides of the load distribution or belt transition sections, 20 and 20, see fig. 4), and attaching the compression belt to the platform by attaching the compression belt via the releasable attachment means while a bottom surface of the platform is disposed against a support surface (see paragraph 0037, Katz discloses that if a failure were to take place while compression is provided, the compression belt can be reattached).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression belt of the modified Sherman to have the releasable attachment means on both side of the belt as taught by Katz for the purpose of providing safety to the patient by allowing the belt to break off when an unsafe amount of tension has been experienced (see paragraph 0037 of Katz). 
After the modification with Katz, Katz stated that when the disconnection separates the compression belt, 89 of Katz would allow the compression belt to be reattached, therefore, in the scenario where both the left and right belt detach during a CPR session, there would be a step of attaching the left belt end to the left drive spool and the right belt end to the right drive spool while a bottom surface of the platform is disposed against a support surface (see paragraph 0037 of Katz and the modification with Katz above, after the modification with Katz, each belt would comprise a releasable attachment means 89 as taught by Katz, Katz further disclose that each attachment points can be quickly reattached when broken). 
Regarding claim 20, the modified Sherman discloses the step of reattaching the attachment means 89 of Katz during operation of the device, such that CPR can be quickly resumed (see paragraph 0037 of Katz), therefore, during a CPR session if both or one of the attachment means 89 of Katz failed, there would be a step of attaching at least one of the left belt end and the right belt end after placing the platform under the thorax of the patient (after the modification with Katz, each belt would comprise a releasable attachment means 89 as taught by Katz, see paragraph 0037 of Katz, Katz discloses that 89 allows the belt to be reattached).
Regarding claim 21, the modified Sherman discloses that while the patient is placed on the device, imaging a heart of the patient, wherein the radiolucent region is positioned beneath the heart (after the modification with Illindala, the radiolucent region would be positioned beneath the heart, furthermore, Illindala discloses in paragraphs 0005 and 0006 and 0021, that the device allows the heart to be imaged while the patient is on the device).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-6 and 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US Patent No. 10,639,234. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claim are minor and obvious from each other. For example, the instant claims 2-6 and 9-15 are a broader version of the patented claim 11 (i.e., the instant claims 2-6 and 9-15 do not include the drive spool is configured to be disposed to a right side of the inferior-superior centerline of the platform and the left drive spool is configured to be disposed to a left side of the inferior-superior centerline of the platform as in the patented claim 11). In the instant claims 2-6 and 9-15, the system is included in the patented claim 11. Any infringement over the patented claim would also infringe over the instant claims. Therefore, the instant claims 2-6 and 9-15 do not differ in scope from the patented claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itnati (2010/0198118) is cited to show a compression device comprising a compression belt. 
Palazzolo (2005/0096570) is cited to show a method of treating cardiac arrest comprising a device having a compression belt.
Hampton (2004/0162587) is cited to show a chest compression device comprising a compression belt. 
Bystrom (6,398,744)(6,090,056) is cited to show a CPR device comprising a compression belt. 
Mollenauer (7,442,173)(6,142,962) is cited to show a CPR device comprising a compression belt. 
Sherman (2002/0177793) (7,131,953) (7,008,388) (6,939,315) (7,056,296) (6,616,620) (6,447,465) (2013/0123673) is cited to show a CPR device comprising a compression belt. 
Kelly (5,738,637) is cited to show a chest compression apparatus comprising a compression strap. 
Jensen (7,347,832)(2005/0080363)(7,270,639)(2010/0174216) is cited to show a chest compression device comprising a compression belt. 
Hwang (2009/0187123) is cited to show a compression belt. 
Capjon (5,287,846) is cited to show a resuscitation device comprising a compression belt. 
Lach (4,770,164) is cited to show a resuscitation device having a compression belt. 
Hall (2003/0004445)(6,939,314) is cited to show a compression device having a compression belt. 
Quintana (8,114,035) is cited to show a compression device comprising a compression belt. 
Escudero (7,410,470) is cited to show a compression belt system for use with chest compression. 
Cantrell (6,676,613) is cited to show a CPR compression device comprising a compression belt. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785